Name: Commission Regulation (EC) No 650/2001 of 30 March 2001 redistributing unused portions of the 2000 quantitative quotas for certain products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: international trade;  trade policy;  tariff policy;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32001R0650Commission Regulation (EC) No 650/2001 of 30 March 2001 redistributing unused portions of the 2000 quantitative quotas for certain products originating in the People's Republic of China Official Journal L 091 , 31/03/2001 P. 0051 - 0057Commission Regulation (EC) No 650/2001of 30 March 2001redistributing unused portions of the 2000 quantitative quotas for certain products originating in the People's Republic of ChinaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas(1), as last amended by Regulation (EC) No 138/96(2), and in particular Article 2(5) and Articles 14 and 24 thereof,Whereas:(1) Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83(3), as last amended by Regulation (EC) 1138/98(4), introduced annual quantitative quotas for certain products originating in the People's Republic of China listed in Annex II to that Regulation. The provisions of Regulation (EC) No 520/94 are applicable to those quotas.(2) The Commission accordingly adopted Regulation (EC) No 738/94(5), as last amended by Regulation (EC) No 983/96(6), laying down general rules for the implementation of Regulation (EC) No 520/94. These provisions apply to the administration of the above quotas subject to the provisions of this Regulation.(3) In accordance with Article 20 of Regulation (EC) No 520/94, the competent authorities of the Member States notified the Commission of the quantities of quotas assigned in 2000 and not used.(4) The unused quantities could not be redistributed in time to be used before the end of the 2000 quota year.(5) Examination of the data received for each of the products in question indicates that the quantities not used in the 2000 quota year should be redistributed in 2001, up to a limit of the amounts set out in Annex I to this Regulation.(6) The different administrative methods provided for by Regulation (EC) No 520/94 have been considered, and the method based on traditional trade flows should be adopted. Under this method quota tranches are divided into two portions, one of which is reserved for traditional importers and the other for other applicants.(7) This has proved to be the best way of ensuring the continuity of business for the Community importers concerned and avoiding any disturbance of trade flows.(8) Quantities redistributed under this Regulation should be divided using the same criteria as for the allocation of the 2001 quotas.(9) The reference period used for the appointment of the 2001 quotas, consisting of either the year 1998 or 1999, should again be applied to the allocation of the share set aside for traditional importers, since it continues to reflect the normal trend of trade flows for the products in question. Therefore, traditional importers must prove that they imported products originating in China subject to the relevant quotas in the course of either 1998 or 1999.(10) It is necessary to simplify the formalities to be fulfilled by traditional importers who already hold import licences issued when the 2001 Community quotas were allocated. The competent administrative authorities already possess the requisite evidence of either 1998 or 1999 imports for all traditional importers. The latter need therefore only enclose a copy of their previous licences with their new licence applications.(11) Measures should be taken to provide the best conditions for the allocation of that portion of the quota reserved for non-traditional importers with a view to optimum use of quotas. To this end, it is appropriate to provide for that portion to be allocated in proportion to the quantities requested, on the basis of a simultaneous examination of import licence applications actually lodged, and grant access only to importers who can prove that they obtained and made use of at least 80 % of a an import licence for the product in question during the 2000 quota year. The amount that any non-traditional importer may request should also be restricted to a set volume or value.(12) For the purposes of quota allocation, a time limit must be set for the submission of licence applications by traditional and other importers.(13) With a view to optimum use of quotas, licence applications for imports of footwear under quotas which refer to several CN codes must specify the quantities required for each code.(14) The Member States must inform the Commission of the import licence applications received, in accordance with the procedure laid down in Article 8 of Regulation (EC) No 520/94. The information about traditional importers' previous imports must be expressed in the same units as the quota in question.(15) In the light of the experience gained in the management of the quotas, in order to facilitate import administration formalities to economic operators and in view of the fact that unused quantities may not be carried over to the following year more than once, thus the risk of excessive accumulation of imports appears to be limited, it is deemed appropriate, without prejudice to the results of a further analysis which may appear to be warranted in this respect in the future, to set the expiry date of the redistribution import liences on 31 December 2001.(16) These measures are in accordance with the opinion of the Committee for the Administration of Quotas set up under Article 22 of Regulation (EC) No 520/94,HAS ADOPTED THIS REGULATION:Article 1This Regulation lays down specific provisions for the redistribution in 2001 of portions of the quantitative quotas referred to in Annex II to Regulation (EC) No 519/94 which were not used in the 2000 quota year.The quantities not used in the 2000 quota year shall be redistributed up to the limit of the volumes or values set out in Annex I to this Regulation.Regulation (EC) No 738/94 laying down general rules for the implementation of Regulation (EC) No 520/94 shall apply, subject to the specific provisions of this Regulation.Article 21. The quantitative quotas referred to in Article 1 shall be allocated using the method base on traditional trade flows, referred to in Article 2(2)(a) of Regulation (EC) No 520/94.2. The portions of each quantitative quota set aside for traditional importers and other importers are set out in Annex II to this Regulation.3. The portion set aside for non-traditional importers shall be apportioned using the method based on allocation in proportion to quantities requested; the volume requested by a single importer may not exceed that shown in Annex III. Only importers who can prove that they imported at least 80 % of the volume of the product for which they were granted an import licence pursuant to Commission Regulation (EC) 2201/1999(7) shall be entitled to apply for import licences.Article 3Applications for import licences shall be lodged with the competent authorities listed in Annex IV to this Regulation from the day following the day of publication of this Regulation in the Official Journal of the European Communities until 3 p.m., Brussels time, on 8 April 2001.Article 41. For the purposes of allocating the portion of each quota set aside for traditional importers, "traditional" importers shall mean importers who can show that they have imported goods in either the calendar year 1998 or 1999.2. The evidence referred to in Article 7 of Regulation (EC) No 520/94 shall relate to the release into free circulation during either calendar year 1998 or 1999, as indicated by the importer, of products originating in the People's Republic of China which are covered by the quota in respect of which the application is made.3. Instead of the evidence referred to in the first indent of Article 7 of Regulation (EC) No 520/94:- applicants may enclose with their licence applications documents drawn up and certified by the competent national authorities on the basis of available customs information as evidence of the imports of the product in question during the calendar year 1998 or 1999 carried out by themselves or, where applicable, by the operator whose activities they have taken over,- applicants already holding import licences issued for 2001 under Commission Regulation (EC) No 2339/200(8), for products covered by the licence application may enclose a copy of their previous licences with their licence applications. In that case they shall indicate in their licence application the aggregate quantity of imports of the product in question during the chosen reference period.Article 5Member States shall inform the Commission no later than 12 May 2001 at 10 a. m., Brussels time, of the number and aggregate quantity of import licence applications and, in the case of applications from traditional importers, of the volume of previous imports carried out by traditional importers during the chosen reference period referred to in Article 4(1) of this Regulation.Article 6No later than 20 days after having received all the information required under Article 5, the Commission shall adopt the quantitative criteria to be used by the competent national authorities for the purpose of meeting importers' applications.Article 7Import licences shall be valid up to 31 December 2001. The validity shall not be extendable.Article 8This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 March 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 66, 10.3.1994, p. 1.(2) OJ L 21, 27.1.1996, p. 6.(3) OJ L 67, 10.3.1994, p. 89.(4) OJ L 159, 3.6.1998, p. 1.(5) OJ L 87, 31.3.1994, p. 47.(6) OJ L 131, 1.6.1996, p. 47.(7) OJ L 268, 16.10.1999, p. 10.(8) OJ L 269, 21.10.2000, p. 28.ANNEX IQUANTITIES TO BE REDISTRIBUTED>TABLE>ANNEX IIALLOCATION OF THE QUOTAS>TABLE>ANNEX IIIMAXIMUM QUANTITY WHICH MAY BE REQUESTED BY EACH IMPORTER OTHER THAN TRADITIONAL>TABLE>ANNEX IVLIST OF THE COMPETENT NATIONAL AUTHORITIES1. BELGIQUE/BELGIÃ MinistÃ ¨re des affaires Ã ©conomiques Administration des relations Ã ©conomiques4e division: Mise en oeuvre des politiques commercialesServices des licencesMinisterie van Economische Zaken Bestuur van de Economische Betrekkingen4e afdeling: Toepassing van de HandelspolitiekDienst VergunningenGeneraal Lemanstraat 60, rue GÃ ©nÃ ©ral-Leman 60 , B - 1040 Brussel/Bruxelles TÃ ©l./Tel. (32-2) 206 58 16 Fax (32-2) 230 83 22/231 14 842. DANMARKErhvervsfremme Styrelsen VejlsÃ ¸vej 29 DK - 8600 Silkeborg Tlf. (45) 35 46 60 00 Fax (45) 35 46 64 013. DEUTSCHLANDBundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29-35 D - 65760 Eschborn Tel. (49) 619 64 08-0 Fax (49) 619 69 42 26/(49) 6196 908-8004. GREECEMinistry of National Economy General Secretariat of International Economic RelationsDirectorate for Foreign Trade Issues1, Kornarou Street GR - Athens 105-63 Tel.: (30-1) 328 60 31/328 60 32 Fax: (30-1) 328 60 94/328 60 595. ESPAÃ AMinisterio de EconomÃ ­a y Hacienda DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana, 162 E - 28046 Madrid Tel.: (34) 913 49 38 94/913 49 37 78 Fax: (34) 913 49 38 32/913 49 37 406. FRANCEService des titres du commerce extÃ ©rieur 8, rue de la Tour-des-Dames F - 75436 Paris Cedex 09 TÃ ©l. (33-1) 55 07 46 69/95 Fax (33-1) 55 07 46 597. IRELANDDepartment of Enterprise, Trade and Employment Licensing Unit, Block C Earlsfort CentreHatch StreetDublin 2 Ireland Tel. (353-1) 631 25 41 Fax (353-1) 631 25 628. ITALIAMinistero del Commercio con l'estero DG per la politica commerciale e la gestione del regime degli scambi - Divisione VII Viale America, 341 I - 00144 Roma Tel. (39 06) 599 31 - 59 93 24 19 - 59 93 24 00 Fax (39 06) 592 55 569. LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BoÃ ®te postale 113 L - 2011 Luxembourg TÃ ©l. (352) 22 61 62 Fax (352) 46 61 3810. NEDERLANDBelastingdienst/Douane Engelse Kamp 2 Postbus 30003 9700 RD Groningen Nederland Tel. (31-50) 523 91 11 Fax (31-50) 526 06 98/523 92 3711. Ã STERREICHBundesministerium fÃ ¼r Wirtschaft und Arbeit Landstrasser HauptstraÃ e 55/57 A - 1031 Wien Tel. (43) 171 10 23 86 Fax (43) 17 11 0212. PORTUGALMinistÃ ©rio da Economia DirecÃ §Ã £o-Geral das RelaÃ §Ã µes EconÃ ³micas Internacionais Avenida da RepÃ ºblica, 79 P - 1069-059 Lisboa Tel.: (351-1) 791 18 00/19 43 Fax: (351-1) 793 22 10, 796 37 23 Telex: 13 41813. SUOMITullihallitus Erottajankatu 2 FIN - 00101 Helsinki P. (358-9) 61 41 F. (358-9) 614 28 5214. SVERIGEKommerskollegium Box 6803 S - 113 86 Stockholm Tfn (46-8) 690 48 00 Fax (46-8) 30 67 5915. UNITED KINGDOMDepartment of Trade and Industry Import Licensing Branch Queensway HouseWest PrecinctBillingham TS23 2NF United Kingdom Tel. (44-1642) 36 43 33/36 43 34 Fax (44-1642) 53 35 57